 



Exhibit 10.2
Adopted March 4, 2004
Approved by Stockholders May 13, 2004
Amended October 5, 2006
Amended May 17, 2007
Amended and Restated January 1, 2008
ALLEGHENY ENERGY, INC.
NON-EMPLOYEE DIRECTOR STOCK PLAN
1. Purpose And Effective Date. Allegheny Energy, Inc. (the “Company”) previously
established the Allegheny Energy Inc, Non-Employee Director Stock Plan (the
“Plan”). The purpose of this Plan is to aid the Company in attracting and
retaining Non-Employee Directors by encouraging and enabling the acquisition of
a financial interest in the Company by Non-Employee Directors through the
issuance of Shares with respect to their services as a director of the Company.
This Plan superseded and replaced the Company’s policy of granting $12,000 worth
of the Company’s common stock to each Non-Employee Director annually as part of
their director compensation.
     This Plan originally became effective upon its approval by the stockholders
of the Company. The Plan is hereby amended and restated as of January 1, 2008 to
incorporate prior amendments, to update the Plan for certain changes in
applicable law, and to make certain other clarifying changes.
2. Definitions. As used in this Plan:
2.1. The term “Board” means the Board of Directors of the Company.
2.2. The term “Company” means Allegheny Energy, Inc., a Maryland corporation.
2.3. The term “Non-Employee Director” means any person who is elected or
appointed to the Board and who is not, as of the date eligibility for
participation in this Plan is determined, an employee of the Company or any of
its subsidiaries.
2.4. The term “Payment Date” means March 31, June 30, September 30 and
December 31 of each Year or, if such date is not a business day for which a sale
occurs on the applicable stock exchange, the business day immediately preceding
such date for which a sale occurs on the applicable stock exchange.
2.5. The term “Plan” means this 2004 Non-Employee Director Stock Plan, as it may
be amended from time to time.
2.6. The term “Quarter” means the three (3) month period preceding a Payment
Date.
2.7. The term “Share” means a share of common stock, $1.25 par value, of the
Company.
2.8. The term “Share Payment” has the meaning set forth in Section 4.1.

 



--------------------------------------------------------------------------------



 



Adopted March 4, 2004
Approved by Stockholders May 13, 2004
Amended October 5, 2006
Amended May 17, 2007
Amended and Restated January 1, 2008
2.9. The term “Year” means the calendar year.
3. Eligibility. Participation in this Plan is limited to Non-Employee Directors.
4. Share Payment.
4.1. Subject to Section 4.2, on March 31, 2004, and on each Payment Date
thereafter, the Company shall issue to each person then serving as a
Non-Employee Director (and to any person whose services as a Non-Employee
Director terminated during the Quarter as a result of death or disability) such
number of Shares as shall be determined by the Board from time to time (the
“Share Payment”), not to exceed one thousand (1,000) shares per quarter (the
“Quarterly Limit”), as compensation for services performed as a Non-Employee
Director during the Quarter.
4.2. No Share Payments will be made under this Plan until after the approval of
this Plan by the stockholders of the Company and the receipt of any required
regulatory approvals; provided, however, that any Share Payments otherwise
payable but for this Section 4.2 will be paid within 10 business days of the
Company’s receipt of the last of any such required approvals.
4.3. As soon as practicable, but in no event later than 30 days, after each
Payment Date, the Company shall cause to be issued and delivered to each
Non-Employee Director a stock certificate, registered in the name of such
Non-Employee Director, evidencing the Share Payment pursuant to this Plan. Each
such stock certificate will bear an appropriate legend with respect to
restrictions on transferability, if applicable.
The Share Payment may be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the rules or requirements of any applicable
stock exchange.
4.4. Non-Employee Directors shall not be deemed for any purpose to be, or have
any rights as, stockholders of the Company with respect to any Shares awarded
under this Plan except if, as and when Shares are issued and then only from the
date of issuance of such Shares. Except as otherwise provided in Section 8, no
adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to the date of issuance.
5. Shares Subject To The Plan. Subject to adjustment as provided below, an
aggregate of 300,000 Shares shall be available for issuance under the Plan. The
Shares to be issued under the Plan may be made available from authorized but
unissued Shares or Shares held in the treasury. Any change in the number of
outstanding Shares of the Company occurring through stock splits, combination of
Shares, recapitalization, stock dividends, or other similar changes in the
Company’s capital stock after the adoption of

 



--------------------------------------------------------------------------------



 



Adopted March 4, 2004
Approved by Stockholders May 13, 2004
Amended October 5, 2006
Amended May 17, 2007
Amended and Restated January 1, 2008
Plan shall be appropriately reflected in an increase or decrease in the amount
of the Quarterly Limit and the aggregate number of Shares available for issuance
under the Plan. The Board shall have the power and sole discretion to determine
the amount of the adjustment to be made in each case.
6. Amendment And Discontinuance.
6.1. The Board may, without further action by the stockholders, amend this Plan
or condition or modify Shares issued under this Plan (a) to conform this Plan to
securities or other laws, or rules, regulations or regulatory interpretations
thereof, applicable to this Plan, or (b) to comply with stock exchange rules or
requirements.
6.2. Subject to Section 6.4, the Board may from time to time amend this Plan, or
any provision thereof, without further action of the Company’s stockholders,
except that:
(a) No amendment may affect a Non-Employee Director’s rights with respect to any
Shares issued under this Plan prior to such amendment without such Non-Employee
Director’s consent.
(b) No amendment may change the number of Shares available for issuance under
the Plan or increase the Quarterly Limit without the approval of the
stockholders of the Company.
(c) This Section 6.2 may not be amended.
6.3 The Board may suspend or discontinue this Plan in whole or in part, but any
such suspension or discontinuance shall not affect Share Payments under this
Plan prior thereto.
6.4 Notwithstanding anything to the contrary in this Section 6, any amendment to
this Plan must comply with all applicable legal requirements including without
limitation, compliance with securities, tax, or other laws, or rules,
regulations or regulatory interpretations thereof, applicable to this Plan, or
the requirements of the exchanges on which Shares may, at the time, be listed,
and any requirements of other governmental or regulatory authorities (including,
without limitation, any requirements for stockholder approval).
7. Compliance With Applicable Legal Requirements. No Share Payments shall be
made unless such Share Payments comply with all applicable legal requirements
including without limitation, compliance with the provisions of the Securities
Act of 1933, as amended, the Public Utility Holding Company Act of 1935, as
amended, the

 



--------------------------------------------------------------------------------



 



Adopted March 4, 2004
Approved by Stockholders May 13, 2004
Amended October 5, 2006
Amended May 17, 2007
Amended and Restated January 1, 2008
requirements of the exchanges on which Shares may, at the time, be listed, and
any requirements of other governmental or regulatory authorities.
8. Deferral Election. Notwithstanding Section 4 or any other provision in this
Plan to the contrary, each Non-Employee Director shall have the right to elect
to defer the entire amount of the Share Payments otherwise payable to him in
accordance with the Company’s Revised Plan for Deferral of Compensation of
Directors or any successor plan (collectively, the “Deferral Plan”), as long as
any such plan shall remain in effect. Without limiting the foregoing, any
dividends declared with respect to deferred Share Payments may be credited to
Non-Employee Directors in accordance with the terms of the Deferral Plan and
paid in the form of Shares from the Plan (except that any fractional Share may
be paid in cash). Any deferral by a Non-Employee Director under the Deferral
Plan shall comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and its corresponding regulations and related
guidance.
9. Administration. Subject to all applicable legal requirements, including
without limitation, compliance with securities, tax or other laws, or rules,
regulations or regulatory interpretations thereof, applicable to the Plan, or
the requirements of the exchanges on which Shares may, at the time, be listed,
and any requirements of other governmental or regulatory authorities (including,
without limitation, any requirements for stockholder approval), the Plan shall
be administered by the Board, which shall have the sole authority to construe
and interpret the terms and provisions of the Plan. The Board shall maintain
records and disburse payments hereunder. The Board’s interpretations,
determinations, regulations and calculations shall be final and binding on all
persons and parties concerned. The Board may adopt, amend and rescind such rules
and regulations as it deems necessary, desirable or appropriate in administering
the Plan, and the Board may act at a meeting, in a written action without
meeting or by having actions otherwise taken by a member of the Board pursuant
to a delegation of duties from the Board. The determination of the Board as to
any disputed questions arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
persons.

 